Name: 2005/93/EC: Commission Decision of 2 February 2005 as regards transitional provisions concerning the introduction and the storage period for consignments of certain products of animal origin in customs warehouses in the Community (notified under document number C(2005) 192) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  animal product;  trade;  tariff policy;  cooperation policy
 Date Published: 2005-10-18; 2005-02-04

 4.2.2005 EN Official Journal of the European Union L 31/64 COMMISSION DECISION of 2 February 2005 as regards transitional provisions concerning the introduction and the storage period for consignments of certain products of animal origin in customs warehouses in the Community (notified under document number C(2005) 192) (Text with EEA relevance) (2005/93/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 13(3) thereof, Whereas: (1) Directive 2002/99/EC provides that Member States are to take measures to ensure that as from 1 January 2005, products of animal origin intended for human consumption, are introduced from third countries only if they comply with the rules laid down in that Directive. (2) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), lays down requirements for veterinary checks on consignments of certain products of animal origin coming from a third country and provides, inter alia, for the storage in customs warehouses of products which do not comply with Community animal health import conditions. (3) Directive 2002/99/EC also provides for the establishment of animal health rules and certificates for products in transit immediately or after storage. Accordingly, such rules and certificates for consignments of meat, including game and poultry, and meat products, meat preparations and milk and milk products for human consumption either destined for a third country or to supply cross border means of sea transport whether by transit immediately or after storage are laid down in Council Decision 79/542/EEC (3) and Commission Decisions 94/984/EC (4), 97/221/EC (5), 2000/572/EC (6), 2000/585/EC (7), 2000/609/EC (8), 2003/779/EC (9), and 2004/438/EC (10) (the relevant Community acts). (4) Therefore, consignments of products of animal origin introduced into the Community for storage in customs warehouses before 1 January 2005 and which do not comply with the relevant Community acts should be dealt with in a harmonised and transparent way in order to avoid unnecessary problems for the businesses involved whilst ensuring that there is a final fixed end date for such products to be retained in the Community. (5) For that reason, a transitional period of 12 months should be laid down for businesses to dispose of those products introduced into customs warehouses before 1 January 2005. (6) It is appropriate to ensure that from 1 January 2006, any such products still stored in customs warehouses in the Community that do not comply with the relevant Community acts should be destroyed under the control of the competent authority. All costs of such procedure should be chargeable to the owner of the consignment. (7) For animal health reasons, it is necessary for this Decision to apply from 1 January 2005. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Until 31 December 2005, consignments of products falling within the scope of Decisions 79/542/EEC, 94/984/EC, 97/221/EC, 2000/572/EC, 2000/585/EC, 2000/609/EC, 2003/779/EC and 2004/438/EC and which were introduced before 1 January 2005 into customs warehouses, approved in accordance with Article 12(4)(b) of Directive 97/78/EC, shall be allowed to leave the warehouses where they are stored to be delivered either in whole or in part to their destination as provided for in Article 12(8) or Article 13(2)(a) of Directive 97/78/EC, without being accompanied by the appropriate animal health certificate as provided for in the relevant Community acts. Article 2 From 1 January 2006, any such consignments, as referred to in Article 1, remaining in storage shall be destroyed under the control of the competent authority. All costs of such destruction shall be chargeable to the owner of the consignment. Article 3 This Decision shall apply from the date of notification. Article 4 This Decision is addressed to the Member States. Done at Brussels, 2 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2004/882/EC (OJ L 373, 21.12.2004, p. 52). (4) OJ L 378, 31.12.1994, p. 11. Decision as last amended by Decision 2004/118/EC (OJ L 36, 7.2.2004, p. 34). (5) OJ L 89, 4.4.1997, p. 32. Decision as last amended by Decision 2004/427/EC (OJ L 154, 30.4.2004, p. 8). (6) OJ L 240, 23.9.2000, p. 19. Decision as last amended by Decision 2004/437/EC (OJ L 154, 30.4.2004, p. 66). (7) OJ L 251, 6.10.2000, p. 1. Decision as last amended by Decision 2004/413/EC (OJ L 151, 30.4.2004, p. 57). (8) OJ L 258, 12.10.2000, p. 49. Decision as last amended by Decision 2004/415/EC (OJ L 151, 30.4.2004, p. 73). (9) OJ L 285, 1.11.2003, p. 38. Decision as last amended by Decision 2004/414/EC (OJ L 151, 30.4.2004, p. 65). (10) OJ L 154, 30.4.2004, p. 73.